Citation Nr: 0429032	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  00-10 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the reduction from 100 percent to 60 percent for the 
service-connected arteriosclerotic heart disease is 
appropriate.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel












INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

A previous January 2004 Board remand referred an earlier 
effective date issue for initial consideration, and it does 
not appear the RO addressed the matter.  In particular, in a 
May 2002 letter, the veteran contends the effective date of 
an increased evaluation for coronary artery disease 
(currently referred to as arteriosclerotic heart disease) 
should be February 1, 1994.  


FINDINGS OF FACT

1.  A June 2000 VA examination found recurrent symptoms 
suggestive of angina, and the veteran reported he recently 
developed symptoms with left arm numbness and pain.

2.  The veteran did not attend an October 2001 VA examination 
where an examiner estimated his METs would be 5-6 based on a 
review of the record.


CONCLUSION OF LAW

The veteran is not entitled to an evaluation in excess of 60 
percent from June 10, 2000, such that restoration of a 100 
percent evaluation is not proper.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105, 3.344, 4.104, Diagnostic Code 7005 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's obligations under the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004), are examined.

The veteran's increased rating claim, ensuing grant and 
reduction thereof, were initiated and determined pre-VCAA.  
The RO, though, issued a May 2001 VCAA letter citing the main 
provisions of VA's duties to notify, assist the veteran in 
obtaining evidence, and demarcated which evidence VA would 
obtain versus the evidence the veteran should submit.  As 
such, the requirements of Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), and Pelegrini v. Principi, 18 Vet. App. 
112 (2004), were fulfilled.  It is noted after the May 2001 
notice the veteran questioned VA's diligence in retrieving 
records, but the concern was related to a different pending 
service connection claim for blockage of common carotid 
artery.

VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c) (2004), and the duty to assist includes 
obtaining a medical examination when such is necessary to 
make a decision on the claim, 38 C.F.R. § 3.159(c)(4) (2004).  
In this case, the RO has attempted to provide numerous VA 
examinations in relation to the reduction matter.  The 
veteran, however, may not have viewed these examinations as 
"assistance" in light of the RO's stated intention to 
reduce a 100 percent evaluation, as he repeatedly did not 
attend scheduled VA examinations.  Regardless, the RO 
informed the veteran in its notice of proposed reduction he 
may produce medical evidence illustrating a reduction was not 
in order.  Moreover, as detailed herein, the RO complied with 
due process requirements for a reduction case.  Accordingly, 
as the veteran asserted he did not seek nor desire any 
additional RO action on his claim, and for the circumstances 
of this case, the RO fulfilled its duties under VCAA.

I.  Facts

The veteran applied for compensation in February 1994, and a 
March 1994 rating decision granted service connection for, 
among other things, coronary artery disease with a 
noncompensable evaluation.  In June 1995, the veteran 
submitted treatment records from the Brooke Army Medical 
Center indicating a recent heart attack.  An angiography was 
performed revealing restenosis and a high-grade discrete 
lesion in the proximal portion of the right coronary artery.  
The veteran was diagnosed as having atherosclerotic disease 
manifested by acute inferior myocardial infarction, status-
post thrombolytic therapy with successful reperfusion, normal 
left ventricular systolic function.  Also of record from the 
same facility is July 1995 treatment records noting the 
veteran was re-admitted two weeks after the diagnosis of an 
inferior myocardial infarction.  It was noted the veteran was 
ruled out for a myocardial infarction, and was transferred 
for testing.  A graded exercise test (GXT) on July 4 after 
nine minutes showed 10 METs, and was terminated due to 
fatigue.  There were no cardiac index symptoms during 
exercise, and no EKG changes.  The pain was determined to be 
non-cardiac chest pain secondary to a normal GXT.  The 
veteran was prescribed, among other medications, nitrostat, 
and diagnosed as having atherosclerotic coronary artery 
disease manifested by an inferior myocardial infarction in 
June 1995, and gastroesophageal reflux disease.   

In November 1995, a rating decision granted an increased 
evaluation of 100 percent for atherosclerotic heart disease 
status post acute inferior myocardial infarction effective 
June 9, 1995 (the date the veteran was hospitalized), and 30 
percent evaluation effective January 1, 1996, with notice 
that arrangements were being made for a current VA 
examination.

At a December 1995 VA examination, the veteran complained of 
having numbness and soreness in the posterior aspect of the 
left arm, associated with burping.  He denied having chest 
pain, but had occasional positional dizziness.  Objective 
findings indicated the chest was symmetric and had a fair 
expansion, the cardiac silhouette was not enlarged by 
percussion, and the heart had a regular with occasional 
irregular, consistent with supraventricular ectopic beats.  
There was no evidence of murmurs, gallops, or rubs, and no 
sign of congestive heart failure.  The veteran was diagnosed 
as having atherosclerotic disease with history of inferior 
myocardial infarction in June 1995, and coronary artery 
disease, status post percutaneous transluminal coronary 
angioplasty with intracoronary stent on June 12, 1995.  A 
radiograph found minimal interstitial prominence bilaterally 
consistent with chronic inflammatory changes, and no 
significant abnormalities.

The RO continued the 30 percent evaluation in March 1996.  
The veteran filed a notice of disagreement, and a substantive 
appeal.  A July 1996 VA examination noted the veteran's 
carotid arteries pulsated equally well, the heart had a 
normal sinus rhythm, and there were no murmurs or friction 
rub.  The examiner's diagnostic impression noted 
atherosclerotic coronary heart disease which was symptomatic 
with exertional angina manifested with left shoulder and left 
scapular pain.  The examiner ordered additional tests of 
chem.-2-, complete blood count, lipid profile, urinalysis, 
electrocardiogram, rhythm strip, and chest x-ray.  A July 
1996 chest x-ray revealed no acute cardiopulmonary disease.  

The RO granted an increased evaluation of 60 percent 
effective January 1, 1996.  The veteran voiced disagreement 
with the partial grant of benefits.  Another VA examination 
in May 1997 noted the veteran complained of shortness of 
breath on moderate exertion, and used nitroglycerin spray 8-
10 times per month.  He reported a dull pain in the left 
upper chest and sometimes also in the back in the upper 
shoulder blade on moderate exercise, sometimes associated 
with a tingling in the arm.  The veteran reported he smoked 
two cigarettes a day, after having had smoked one pack daily 
for twenty-four years.  The veteran reported there had been 
no further hospitalizations since the myocardial infarction 
at the Brooke Army Medical Center, and he had been followed 
at the cardiology clinic there every six months.  Objective 
findings noted the heart had a regular sinus rhythm, first 
and second heart sounds were normal, no S3 or S4, no murmurs, 
rubs, or gallops and no signs of congestive heart failure.  
Carotid pulses were rather weakly palpable and there was a 
very mild soft bruit heard over the right coronary artery.  A 
May 1997 radographic report noted no gross abnormality of the 
heart was seen.  In March 1998, the RO granted a 100 percent 
evaluation effective January 1, 1996.  

Thereafter, notes contained in the record indicate the RO 
sought a medical review for reevaluation of the veteran's 
service-connected heart disability.  A July 1999 Report of 
Contact noted the veteran was out of town, and he worked full 
time.  As a result, an examination was apparently canceled.  
Another notation in the file indicates a review examination 
appointment for June 30, 1999 was canceled, and appointments 
were not kept on July 1, 1999, July 29, 1999, August 4, 1999, 
August 7, 1999, and August 28, 1999.  Of record is a VA 
examination dated August 1, 1999, where the examiner noted 
the veteran's history of a myocardial infarction in 1995 with 
a cardiac catherization that showed one severe blockage in 
his right coronary artery.  The veteran was diagnosed as 
having coronary artery disease, with continued Class II and 
III anginal symptoms status post myocardial infarction.  The 
examination report noted the veteran was to undergo an 
exercise treadmill test and echocardiogram to determine the 
number of METs he could perform and his LV systolic function.  
These latter tests were of the appointments not kept in 
August 1999.

In December 1999, the RO issued a proposed reduction under 
38 C.F.R. § 3.655, from 100 percent to 10 percent for 
atherosclerotic disease.  The letter notifying the veteran of 
the proposal informed the veteran he could submit medical 
evidence to show that the change should not be made, and if 
such evidence were not received within 60 days, a reduction 
in the disability evaluation would ensue.  The rating 
decision noted the results of the August 1, 1999, VA 
examination, and referred the veteran to the fact he did not 
attend scheduled examinations on August 4, 7, and 28.  As 
such, the RO asserted it was unable to determine the current 
disabling effects of the veteran's condition.  The veteran 
submitted a December 13, 1999, letter expressing his 
disagreement with the decision, contending in part the "only 
evidence you have to change my rating is my cancellation of 
an appointment for a stress test."  Thereafter, a March 2000 
rating decision reduced the evaluation for atherosclerotic 
disease from 100 percent to 10 percent effective June 1, 
2000.  The veteran filed an April 2000 notice of 
disagreement, and in the substantive appeal, noted his health 
was "no better" than when he had a heart attack and he 
still required numerous medications.

In May 2000, the RO requested a VA examination in light of 
the veteran's contention his failure to report to the August 
1999 treadmill and echocardiogram tests was due to VA's lack 
of flexibility with his work schedule.  Thereafter, a June 
2000 VA examination report generated by QTC Medical Services 
noted the veteran complained of left neck pain to the left 
arm, and he took nitroglycerin.  An EKG indicated normal 
sinus rhythm with Q wave in inferior leads.  The examiner's 
impression included coronary artery disease status post 
percutaneous transluminal coronary angioplasty, and the 
veteran had recurrent symptoms suggestive of angina.  
Additionally, the examiner sought to schedule IV Adenosine 
Cardiolite study since the veteran could not exercise on the 
treadmill due to a leg injury.  A June 2000 echocardiogram 
indicated the following:  All cardiac chambers were normal in 
size; no left ventricular hypertrophy; normal aortic root; 
the global left ventricular function was borderline, without 
regional wall motion abnormality; the left ventricular 
ejection fraction was 50 percent; normal aortic valve; normal 
mitral valve with mild mitral regurgitation; mild tricuspid 
regurgitation; no pericardial effusions left ventricular 
thrombi or vegetation was seen; and no artial septal defect 
or ventricular septal defect was seen.  

The veteran submitted a June 2000 statement contending the 
recent VA examination was insufficient because the examiner 
did not provide the kind of test to determine the amount of 
METs he could withstand, and the examiner seemed rushed to 
return to the hospital.  The veteran noted he kept an 
appointment on June 8 for an echocardiogram.  Thereafter, an 
October 2000 RO determination assigned a 60 percent 
evaluation from June 1, 2000.  In a December 2000 letter, the 
veteran requested his case be immediately forwarded to the 
Board.  

An October 2001 letter from the RO informed the veteran the 
VA San Antonio Outpatient Clinic would supply notification of 
the date and time of a requested examination.  It provided 
the text of 38 C.F.R. § 3.655, for the consequences of 
failing to report for a VA examination.  On October 2001, a 
VA examiner reviewed the claims file, and offered a medical 
opinion as follows:  "The cardiac function capacity of the 
veteran would have to be 5-6 METs and it is only an 
estimation because of the symptoms detected in the 
documentation since he never showed up for his treadmill or 
echocardiogram."  

The veteran submitted a March 2002 letter stating to 
"complain that I have yet again received a notice from the 
VA Outpatient Clinic to report for a Medical Examination on 
March 20, 2002."  The veteran stated the notice was 
"generic in nature [and] does not state the reason for the 
examination."  The veteran asserted he was currently out of 
town, and asked his wife call to reschedule and apparently VA 
rescheduled it but stated "if no show, paperwork goes back 
and have to start process all over again."  The veteran 
requested that action be taken to "immediately stop any 
future examinations [and] to immediately adjudicate my 
claim."  

II.  Laws and Regulations

Prior to reducing a rating, VA must show the disability 
actually improved.  In Brown v. Brown, 5 Vet. App. 413, 421 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that VA is required to establish by a 
preponderance of the evidence the reduction in rating was 
warranted.  The degree of impairment resulting from a 
disability involves a factual determination of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); see also Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  In resolving this factual issue, only the 
specific factors as are enumerated in the applicable rating 
criteria may be considered.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Before an evaluation for a service-connected disability may 
be reduced or discontinued, the procedural requirements of 38 
C.F.R. § 3.105(e) must be satisfied. Specifically, 38 C.F.R. 
§ 3.105(e) provides a rating proposing the reduction or 
discontinuance must be prepared, setting forth all material 
facts and reasons for the action.  Additionally, the RO must 
advise the appellant of the proposed rating reduction or 
discontinuance and afford 60 days in which to present 
additional evidence showing that compensation should be 
continued at the present evaluation level.  If such 
additional evidence is not received within the 60-day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued as set forth in the proposal.  38 
C.F.R. § 3.105(e).

When a rating has been in effect for at least five years, 38 
C.F.R. § 3.344, requires the RO and the Board ensure a rating 
reduction be based on an examination that is as complete as 
the examinations that formed the basis for the original 
rating and that the condition not be likely to return to its 
previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. 
Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be 
accomplished when the rating agency determines that evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a).  Where a rating has been in effect for less than 
five years, however, the regulatory requirements under 38 
C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 
38 C.F.R. § 3.344(c). In such cases 38 C.F.R. § 3.344(c) 
states reexamination disclosing improvement will warrant 
reduction in rating.

Although the regulatory requirements under 38 C.F.R. § 
3.344(a) and (b) are inapplicable in cases where a rating has 
been in effect for less than five years, the Court has held 
that several general regulations are applicable to all rating 
reduction cases, regardless of the length of time a 
particular rating has been in effect.  The Court stated 
certain regulations "impose a clear requirement that VA 
rating reductions, as with all VA rating decisions, be based 
upon a review of the entire history of the veteran's 
disability."  Brown, 5 Vet. App. at 420 (referring to 38 
C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an 
inquiry as to "whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough 
examinations."  Id. at 421.

The criteria for evaluating cardiovascular disorders were 
changed effective January 12, 1998.  On and after January 12, 
1998, a 30 percent evaluation is warranted for 
arteriosclerotic heart disease (coronary artery disease) with 
a documented history of coronary artery disease where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted where there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 
(2004).

Under the criteria for rating arteriosclerotic heart disease 
in effect prior to January 12, 1998, a 60 percent evaluation 
was warranted following a typical history of acute coronary 
occlusion or thrombosis, or with a history of substantiated 
repeated anginal attacks, when more than light manual labor 
was not feasible.  A 100 percent evaluation was warranted 
during, and for six months following, acute illness from 
coronary occlusion or thrombosis with circulatory shock, etc.  
A 100 percent evaluation was also appropriate after this six-
month period with chronic residual findings of congestive 
heart failure or angina on moderate exertion or when more 
than sedentary employment was precluded.  Authentic 
myocardial insufficiency with arteriosclerosis may be 
substituted for occlusion in these evaluation criteria.  38 
C.F.R. § 4.104, DC 7005 (as in effect prior to January 12, 
1998).

III.  Analysis

First, the procedural due process requirements with the 
rating reduction have been met.  Specifically, the RO advised 
the appellant of the proposed rating reduction and afforded 
him 60 days in which to present additional evidence showing 
that compensation should be continued at the present 
evaluation level.  38 C.F.R. § 3.105(e).  Additionally, the 
December 1999 rating proposing the reduction set forth 
material facts and reasons for the action.

Second, based upon a review of the entire history of the 
veteran's disability, Brown, 5 Vet. App. at 420, the 
reduction is appropriate.  The medical evidence of record 
illustrates in 1995 the veteran's arteriosclerotic disease 
manifested by acute inferior myocardial infarction, status-
post thrombolytic therapy with successful reperfusion, normal 
left ventricular systolic function.  Admission reports from 
the Brooke Army Medical Center two weeks later ruled out 
another myocardial infarction, and diagnosed the veteran as 
having gastroesophageal reflux disease.  The veteran reported 
to a VA examiner he had not been hospitalized for a heart 
problem since that incident.

It is particularly noted the veteran has been unavailable for 
multiple VA examination appointments pertaining to the 
reduction, and importantly, types that would render an 
objective assessment of the state of the veteran's service-
connected disability.  In recent submissions the veteran has 
questioned the purpose of recurring compensation and pension 
examinations, and asked that he not be subject to further 
medical review by VA in relation to a disability evaluation 
for arteriosclerotic disease.  Examinations, however, assess 
the degree of impairment resulting from a disability via a 
factual determination of the current severity of the 
disability, Francisco, 7 Vet. App. 57-58.  The most recent VA 
examination in October 2001, in fact, did just this, as the 
examiner estimated (without the presence of the veteran) that 
his METs would be 5-6.  

The veteran's increased rating claim, filed in June 1995, was 
subject to the old rating criteria, and the March 1998 rating 
decision (though after the date of change in regulation that 
occurred January 1998), granted the 100 percent evaluation 
under the old criteria.  Particularly, the old DC provided a 
100 percent evaluation was warranted during, and for six 
months following, acute illness from coronary occlusion or 
thrombosis with circulatory shock, etc.  It is noted this is 
exactly what the November 1995 rating decision relied upon to 
grant a temporary 100 percent evaluation as a result of 
records identifying the veteran's myocardial infarction.  
Additionally, under the old regulation, a 100 percent 
evaluation was appropriate after this six-month period with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or when more than sedentary 
employment was precluded.  

VA examinations of record did not find significant 
abnormalities of the heart, 38 C.F.R. § 4.104, DC 7005; 
however, an examination from June 2000, noted the veteran had 
recurrent symptoms "suggestive" of angina, which the 
veteran reported occurred with variable activities.  As such, 
under the old regulation and despite the examiner's statement 
the veteran reported he had been doing "quite well but 
developed similar symptoms with left arm numbness again and 
left arm pain recently," a 100 percent evaluation is 
appropriate until June 2000 (as the RO had designated in the 
October 2000 rating decision). 

After the June 2000 VA examination, however, the veteran 
failed to report for subsequent VA examination, and has made 
it clear he does not desire more examinations.  Regulation, 
however, makes continued benefits contingent upon submitting 
to examination.  See 38 C.F.R. § 3.655(c).  An October 2001 
VA medical assessment of the evidence of record offered an 
estimate that the veteran's METs would be 5-6.  Under the new 
rating criteria, the veteran is not entitled to a rating in 
excess of 60 percent, as there is no medical evidence of 
chronic congestive heart failure, or a workload of 3 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or objective evidence of left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, DC 7005 (2004). Furthermore, there is no objective 
evidence of record concerning the old criteria.  Restoration 
of a 100 percent disability evaluation for arteriosclerotic 
disease is not appropriate based on the record as it stands; 
the reduction to 60 percent was appropriate.


ORDER

As the reduction to 60 percent was proper, restoration of a 
100 percent disability evaluation for arteriosclerotic 
disease is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



